Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment including amended claims filed on 06/27/2022 has been entered.
Claims 29-48 have been examined.
Claims 1-28 are cancelled.
Claim objections have been withdrawn.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn.

Response to Arguments
Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive.
As per independent claim 29, the applicant contends that Koskela et al. and other prior arts of record do not and cannot disclose or suggest "determine whether at least one trigger condition is met; and, if not so, transmit at least one data packet using a second logical channel having a second set of logical channel parameters, and, if so, transmit the at least one data packet using the second logical channel with a modified second set of logical channel parameters." 
The examiner respectfully disagrees and would like to point out that KOSKELA et al. (WO 2017072410 A1) teach to determine whether at least one trigger condition is met (page 11, lines 31-32, monitors the data rates of different logical channels and triggers sending the reconfiguration message to change the priority of a channel); and, if not so, transmit data using a second logical channel having a second set of logical channel parameters (page 14, lines 12-13, an apparatus for transmitting data; page 11, line 32, different logical channels; page 8, line 14, logical channel parameters), and, if so, transmit data using the second logical channel with a modified second set of logical channel parameters (page 14, lines 12-13, transmitting data; page 11, line 32, different logical channels; page 8, line 30, to reconfigure priority and other associated parameters of a certain logical channel).
AKIYOSHI (US 20120113989 A1) teaches to transmit at least one data packet using a logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).
The applicant contends that at pages 6-7, the Office Action further took the position that "if so, transmit the at least one data packet using the second logical channel with a modified second set of logical channel parameters" is disclosed by Koskela. As can be seen from the quoted paragraph, the action triggered by the at least one condition being met in Koskela is "sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC," not "transmit the at least one data packet using the second logical channel with a modified second set of logical channel parameters," as recited in claim 29.
The examiner would like to mention that Koskela et al. teach transmitting data (page 14, lines 12-13); to reconfigure priority and other associated parameters of a certain logical channel (page 8, line 30). Thus Koskela et al. teach that data is transmitted using the second logical channel with a modified second set of logical channel parameters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the second set of logical parameters" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claims 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the second set of logical parameters" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the second set of logical parameters" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-38 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021) in view of Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1).

As per claim 29, KOSKELA et al. teach an apparatus comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (page 2, lines 7-10, an apparatus includes at least one processor, at least one memory including computer program code, the at least one memory and the computer program code may be configured, with the at least one processor) to cause the apparatus at least to: transmit at least one data using a first logical channel having a first set of logical channel parameters (page 14, lines 12-13, an apparatus for transmitting data; page 11, line 32, different logical channels; page 8, line 14, logical channel parameters), determine whether at least one trigger condition is met (page 11, lines 31-32, monitors the data rates of different logical channels and triggers sending the reconfiguration message to change the priority of a channel); and, if not so, transmit data using a second logical channel having a second set of logical channel parameters (page 14, lines 12-13, an apparatus for transmitting data; page 11, line 32, different logical channels; page 8, line 14, logical channel parameters), and, if so, transmit data using the second logical channel with a modified second set of logical channel parameters (page 14, lines 12-13, transmitting data; page 11, line 32, different logical channels; page 8, line 30, to reconfigure priority and other associated parameters of a certain logical channel), wherein the at least one trigger condition relates to at least one of transmission status, transmission configuration, data transmission performance and radio link quality, and the first set of logical channel parameters, the second set of logical parameters, or both the first set and the second set of logical channel parameters comprise logical channel prioritization parameters (page 11, lines 32-35, trigger sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC, if the data rate of the lower priority LC meets a threshold PBRlow, and if the data rate of the higher priority LC meets a PBRhigh threshold).
However KOSKELA et al. do not explicitly teach that the data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel.
Ericsson in an analogous art teaches that the data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel (Section 1, page 1, para. 2, logical channels to handle duplicates (referred to as “legs”); section 2, page 2, para. 1, for duplication, using the first transmission leg, the second transmission leg; section 2, page 2, para.2, use PDCP control signaling to enable the duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. the ability that the data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel as taught by Ericsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve data transmission reliability to KOSKELA et al.’s apparatus.
KOSKELA et al. and Ericsson do not explicitly teach to transmit at least one 
data packet using a logical channel.
AKIYOSHI in an analogous art teaches to transmit at least one data packet using a logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. and Ericsson the ability to transmit at least one data packet using a logical channel as taught by AKIYOSHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit data packets to an user equipment to KOSKELA et al.’s and Ericsson’s apparatus.

As per claim 30, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the at least one trigger condition comprises at least one criterion associated with the first logical channel (page 11, lines 32-33, trigger sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC).

As per claim 31, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to receive an indication of the at least one criterion
(page 11, lines 1-2, the indication may be triggered when a buffer or queuing delay of a certain logical channel exceeds configured threshold values).

As per claim 32, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the at least one trigger condition comprises reception of an indication 
(page 11, lines 1-2, the indication may be triggered when a buffer or queuing delay of a certain logical channel exceeds configured threshold values).

As per claim 33, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the logical channel prioritization parameters comprise at least one of priority, prioritized bit rate, bucket size duration, and parameters relating to logical channel prioritization restrictions (page 8, lines 21-24, a new configuration of uplink logical channel parameters transmitted and the new configuration may include at least one of the following parameters: a Prioritized Bit Rate (PBR), a Bucket Size Duration (BSD), and/or a Logical Channel Priority).

As per claim 34, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
Ericsson teaches that the parameters relating to logical channel prioritization restrictions are associated with configurations of uplink grants for mapping with the second logical channel (section 2, page 1, para. 4, UL grant, logical channel restrictions). 

As per claim 35, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to receive an indication of at least one of the first set of logical channel parameters, the second set of channel parameters and one or more modified second set of logical channel parameters (page 9, lines 32-33, Radio-Resource-Control (RRC) may indicate (to the user equipment (UE)) which parameters are dynamically configurable; page 8, lines 24-25, Logical Channel Priority, the configuration transmitted for at least one logical channel parameter).

As per claim 36, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the indication of the one or more modified second set of logical channel parameters comprises an indication of an offset for at least one of the second set of logical channel parameters (page 8, line 30, reconfigure priority and other associated parameters of a certain logical channel).

As per claim 37, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to receive an indication of a time period for which the modified second set of logical channel parameters is to be used (page 8, lines 32-33, the reconfiguration valid for a predetermined period of time; page 8, line 21, a new configuration of logical channel parameters).

As per claim 38, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to start a first timer when the modified second set of logical channel parameters is used (page 11, lines 22-23, the maximum duration of the change can be controlled by a timer).

As per claim 42, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach to provide an indication to a network that data is to be transmitted using the second logical channel with the modified second set of parameters (page 8, lines 29-31, the NW or the UE may determine a need to reconfigure priority and other associated parameters of a certain logical channel).
AKIYOSHI teaches at least one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

As per claim 43, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach to determine, based on the trigger condition, to start a second timer; determine if the trigger condition is valid when the timer expires; and if so, transmit the data using the second logical channel with a modified second set of logical channel parameters or cause packet duplication of at least one radio bearer to stop (page 8, lines 32-33, this reconfiguration may be temporary. For example, the reconfiguration may be valid for a predetermined period of time or valid until a specific condition occurs; page 11, lines 31-33, 
monitors the    data rates of different logical channels and trigger sending the reconfiguration message to change the    priority of a lower priority Logical Channel (LC) to a higher priority LC).
AKIYOSHI teaches at least one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

As per claim 44, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach to determine, based on at least one trigger condition, whether to transmit data using the first logical channel with a modified first set of logical channel parameters (page 11, lines 31-34, monitors the data rates of different logical channels and trigger sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC, if the data rate of the lower priority LC meets a threshold PBRlow, and if the data rate of the higher priority LC meets a PBRhigh threshold).
AKIYOSHI teaches at least one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

As per claim 45, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
Ericsson teaches that the at least one data packet is a protocol data unit, PDU, of a packet data convergence protocol, PDCP, sublayer (section 2, page 2, paragraph 4, PDU, PDCP).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021), Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1) as applied to claim 29 above, and further in view of Horn (US 20060133554 A1).

As per claim 39, KOSKELA et al., Ericsson and AKIYOSHI substantially teach the claimed invention described in claim 29 (as rejected above).
However KOSKELA et al., Ericsson and AKIYOSHI do not explicitly teach to flush the at least one data packet to be transmitted using the second logical channel from a buffer when the first timer expires.
Horn in an analogous art teaches to flush the at least one data packet to be transmitted using the second logical channel from a buffer when the first timer expires (para. 48, flushes out the packet buffer if the timer has expired).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al., Ericsson and AKIYOSHI the ability to flush the at least one data packet to be transmitted using the second logical channel from a buffer when the first timer expires as taught by Horn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to prevent data backlog in the queue and flush away any duplicate packet in the buffer to KOSKELA et al.’s, Ericsson’s and AKIYOSHI’s apparatus.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021), Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1) as applied to claim 29 above, and further in view of Danilov et al. (US 9880870 B1).

As per claim 40, KOSKELA et al., Ericsson and AKIYOSHI substantially teach the claimed invention described in claim 29 (as rejected above).
However KOSKELA et al., Ericsson and AKIYOSHI do not explicitly teach to cause packet duplication of at least one radio bearer to stop when the first timer expires.
Danilov et al. in an analogous art teach to cause packet duplication of at least one radio bearer to stop when the first timer expires (col. 19, lines 47-48, the packet duplication is terminated because a configurable time period has elapsed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al., Ericsson and AKIYOSHI the ability to cause packet duplication of at least one radio bearer to stop when the first timer expires as taught by Danilov et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to terminate transmission of the duplicate data packet on the second logical channel to KOSKELA et al.’s, Ericsson’s and AKIYOSHI’s apparatus.

As per claim 41, KOSKELA et al., Ericsson, AKIYOSHI and Danilov et al. teach the additional limitations.
Ericsson teaches to determine, based on at least one trigger condition, to cause data duplication of the at least one radio bearer to restart (section 2, page 2, para. 2, use PDCP control signaling (trigger condition) to enable the duplication; section 1, page 1, para. 2, logical channels, duplicates).
AKIYOSHI teaches data packet (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021) in view of Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1).

As per claim 46, KOSKELA et al. teach an apparatus, said apparatus comprising at least one processor; and at least one memory comprising computer program code, at least one memory and computer program code configured, with the at least one processor (page 2, lines 7-10, an apparatus includes at least one processor, at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor), to cause the apparatus at least to: provide, to a user equipment, an indication of at least one of a first set of logical channel parameters associated with a first logical channel, a second set of logical channel parameters associated with a second logical channel or one or more modified second set of logical channel parameters associated with the second logical channel (page 9, lines 32-33, Radio-Resource-Control (RRC) may indicate (to the user equipment (UE)) which parameters are dynamically configurable; page 8, lines 24-25, Logical Channel Priority, the configuration transmitted for at least one logical channel parameter); provide, to the user equipment, an indication of at least one criterion (page 10, lines 39-40, the network (NW) may configure the user equipment (UE) with threshold values with regard to when to trigger the indication); and receive, from the user equipment, data using the first logical channel having the first set of logical channel parameters (page 14, lines 12-13, an apparatus for receiving data; page 11, line 32, different logical channels; page 8, line 14, logical channel parameters), and; receive, from the user equipment data using the second logical channel having the second set of logical channel parameters, or having at least one of the one or more modified second set of logical parameters, depending on whether at least one trigger condition is determined by the user equipment to be met or not, wherein the at least one trigger condition comprises the at least one criterion (page 8, lines 29-31, the UE determines a need to reconfigure priority and/or other associated parameters of a certain logical channel; page 11, lines 32-35, trigger sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC, if the data rate of the lower priority LC meets a threshold PBRlow, and if the data rate of the higher priority LC meets a PBRhigh threshold).
However KOSKELA et al. do not explicitly teach that the data received using the second logical channel is a duplicate of the data received using the first logical channel. 
Ericsson in an analogous art teaches that the data received using the second logical channel is a duplicate of the data received using the first logical channel (Section 1, page 1, para. 2, logical channels to handle duplicates (referred to as “legs”); section 2, page 2, para. 1, for duplication, using the first transmission leg, the second transmission leg; section 2, page 2, para.2, use PDCP control signaling to enable the duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. the ability that
the data received using the second logical channel is a duplicate of the data received using the first logical channel as taught by Ericsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve data transmission reliability to KOSKELA et al.’s apparatus.
KOSKELA et al. and Ericsson do not explicitly teach to receive at least one data 
packet using a logical channel.
AKIYOSHI in an analogous art teaches to receive at least one data packet using a logical channel (para. 88, a logical channel for a communication terminal to receive a data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. and Ericsson the ability to receive at least one data packet using a logical channel as taught by AKIYOSHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to receive data packets from an user equipment to KOSKELA et al.’s and Ericsson’s apparatus.

As per claim 47, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the indication provided to the user equipment to cause the data to be transmitted by the user equipment using the second logical channel having the at least one of the one or more modified second set of logical channel parameters (page 8, lines 29-30, the UE may determine a need to reconfigure priority and/or other associated parameters of a certain logical channel).
AKIYOSHI teaches one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021) in view of Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1).

As per claim 48, KOSKELA et al. teach transmitting data using a first logical channel having a first set of logical channel parameters (page 14, lines 12-13, transmitting data; page 8, line 14, 
logical channel parameters), and data using a second logical channel having a second set of logical channel parameters (page 8, line 30, priority and other associated parameters of a certain logical channel), determining whether at least one trigger condition is met (page 11, lines 31-32, monitors the data rates of different logical channels and triggers sending the reconfiguration message to change the priority of a channel); and, if so, transmitting the data using the second logical channel with a modified second set of logical channel parameters (page 14, lines 12-13, transmitting data; page 11, line 32, different logical channels; page 8, line 30, to reconfigure priority and other associated parameters of a certain logical channel), wherein the at least one trigger condition relates to at least one of transmission status, transmission configuration, data transmission performance and radio link quality, and the first set of logical channel parameters, the second set of logical parameters, or both the first set and the second set of logical channel parameters comprises logical channel prioritization parameters (page 11, lines 32-35, trigger sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC, if the data rate of the lower priority LC meets a threshold PBRlow, and if the data rate of the higher priority LC meets a PBRhigh threshold).
However KOSKELA et al. do not explicitly teach that data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel.
Ericsson in an analogous art teaches that data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel (Section 1, page 1, para. 2, logical channels to handle duplicates (referred to as “legs”); section 2, page 2, para. 1, for duplication, using the first transmission leg, the second transmission leg; section 2, page 2, para.2, use PDCP control signaling to enable the duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. the ability that data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel as taught by Ericsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve data transmission reliability to KOSKELA et al.’s apparatus.
KOSKELA et al. and Ericsson do not explicitly teach transmitting at least one 
data packet using a logical channel.
AKIYOSHI in an analogous art teaches transmitting at least one data packet using a logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. and Ericsson the ability for transmitting at least one data packet using a logical channel as taught by AKIYOSHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit data packets to an user equipment to KOSKELA et al.’s and Ericsson’s apparatus.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamalainen et al. (US 5729541, date published: March 17, 1998) teach that the invention relates to a method for transmitting packet data in a cellular system. The number of time slots in a TDMA frame dedicated for packet transmission varies according to transmission needs and each logical channel consisting of corresponding time slots in consecutive TDMA frames is independent of the other logical channels. A data packet is encoded in an information channel frame consisting of N-1 information bursts, and between the frames there can be an acknowledge/retransmission request burst (ARQ) reporting that a received frame was error-free or requesting retransmission. Thus, the information channel consists of repeated sequences of N bursts. Also disclosed are the structure of a packet paging burst (PP), packet random access burst (PRA), packet access grant burst (PAG), acknowledge/retransmission request burst (ARQ) as well as the use of the bursts in starting and maintaining the transmission (abstract).

Kashima et al. (US 20070076667 A1, date published: April 5, 2007) teach a series of logical channel identifiers LCIDs, each associated with one radio link service profile RLSP, is stored in a local memory. The local memory is accessed whenever a LCID is taken into use for identifying an active logical channel, and each RLSP includes a set of radio link service parameters at least one of which is a quality of service parameter. A first data packet bearing a LCID and establishing a flow is received over a wireless logical channel. The local memory is accessed to determine if an RLSP is associated with the LCID of the first data packet. For the case where an RLSP is not associated with the LCID in the local memory, the LCID is associated with a designated default RLSP, and the first data packet is processed using the designated default RLSP. Predetermined and custom RLSPs are also described, as are methods, devices, programs, an integrated circuits embodying the invention (abstract).

Doi (US 6181700 B1, date published: January 30, 2001) teaches that a protocol processing portion performs SSCOP processing while referring to protocol parameters stored in a parameter managing portion. The parameter managing portion includes a parameter changing portion and a parameter table. The protocol parameters required in performing the SSCOP processing in the protocol processing portion are stored in the parameter table. The parameter changing portion changes the value of a prescribed protocol parameter (MaxPD) in the parameter table depending on the number of data packets whose transfer is required at one time by a data transfer application. A connection setting portion sets a logical channel between the data transfer device and a data transfer device which is a destination of communication through an ATM network, to allow data transfer. The data transfer application sets a logical channel between the data transfer device and a device which is a destination of data transfer upon instructing the connection setting portion, then assembles data to be transferred into packets, and requires transmission of the packet data of the protocol processing portion. A communication control portion sends out to the ATM network control data for setting the logical channel given by the connection setting portion, or the packet data given by the protocol processing portion. Such construction makes it possible to send out a delivery confirmation packet (POLL) immediately after the data packets continuously sent out, and quickly confirm the delivery of the data (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111